Citation Nr: 1639549	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-20 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother.  


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, a hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record. 

This appeal was previously before the Board in August 2014.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The August 2014 Board remand requested that the RO schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of any diagnosed psychiatric disorder.  The examiner was to specifically address whether any diagnosed psychiatric disability was at least as likely as not caused or aggravated by the Veteran's service-connected cystic acne.  Following this remand a psychiatric examination was associated with the Veteran's claims file however the examination does not contain an examination date or the name of the VA examiner.  The Board notes a June 2015 supplemental statement of the case lists a June 9, 2015 VA examination in the evidence considered section.  However, the Veteran provided a June 2015 statement indicating that he did not attend his June 2015 VA examination because it was rescheduled for May 2015.  Therefore, clarification is needed regarding the date of the VA examination most recently added to the Veteran's claims file.  
 
Additionally, the Board finds the aforementioned VA examination to be incomplete.  The examiner diagnosed the Veteran with bipolar disorder and provided an opinion regarding a nexus between the Veteran's bipolar disorder and his active service.  However, the examiner did not provide the requested opinion regarding a nexus between the Veteran's diagnosed psychiatric disorder and his service-connected cystic acne.  Thus, the claim must be remanded again in order to obtain an opinion regarding whether any diagnosed psychiatric disorder was caused or aggravated by the Veteran's service-connected cystic acne. 

Additionally, the Board notes the Veteran submitted a June 2015 statement requesting a new VA examination because the psychologist, Dr.S.S. was "biased, opinionated, and disrespectful."  Because the examination associated with the Veteran's claims file following the August 2014 Board remand does not contain the name of the VA examiner the Board cannot determine if Dr. S.S. performed the examination.  Therefore, the claim must be remanded in order to obtain a new VA examination from a treatment provider other than the one who provided the Veteran's most recent psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records, to include a copy of the Veteran's most recent psychiatric VA examination that includes an examination date and the name of the VA examiner.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for a psychiatric disability since service.  After securing the necessary release, take all appropriate action to obtain these records.  Inform the Veteran and provide him with the chance to submit additional records.

3.  Thereafter, the AOJ must arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disorder.  If possible the examination should be performed by someone other than the examiner who performed the Veteran's most recent psychiatric VA examination (which on its face does not contain a date of examination or the name of the examiner).  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a)  Please identify (by medical diagnosis) each psychiatric disability found (or shown by the record, to include anxiety disorder, major depression, posttraumatic stress disorder, and bipolar disorder). 

(b)  As to each psychiatric disability so identified, is such disability at least as likely as not (50 percent or greater probability) directly related to the Veteran's service? 

(c)  As to each psychiatric disability identified, to include bipolar disorder, is such at least as likely as not (50 percent or greater probability) either (i) caused OR (ii) aggravated (permanently worsened) by the Veteran's service-connected cystic acne? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of psychiatric disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate. 

4.  The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

